Citation Nr: 0718588	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-14 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asbestosis.

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from November 1954 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for asbestosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2003 decision, the RO denied service 
connection for asbestosis.

2.  The evidence received since the April 2003 decision is 
relevant and probative of the issue of entitlement to service 
connection for asbestosis.


CONCLUSIONS OF LAW

1.  The April 2003 RO decision which denied service 
connection for asbestosis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
asbestosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Also, during the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  

In the present case, the veteran's request to reopen his 
claim was received in October 2003.  A letter dated in 
October 2003, prior to the initial adjudication of the 
veteran's applications to reopen, explained the evidence 
necessary to support a claim for service connection and 
described the meaning of new and material evidence.  It told 
the veteran that he should submit evidence showing a 
diagnosis of asbestosis.  He was asked specific questions 
pertaining to his exposure to asbestosis.  The evidence of 
record was discussed, and the veteran was told how VA would 
assist him in obtaining evidence supportive of his claim.

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

In addition, identified treatment records have been obtained 
and associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  In fact, in March 2006 the veteran indicated that he 
had no further evidence to submit.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the veteran's claim of entitlement to service 
connection for asbestosis in April 2003.  The RO conceded 
that the veteran had been exposed to asbestos based upon his 
military occupational specialty.  However, it found that 
there was no diagnosis of asbestosis based upon a February 
2003 VA examination report.

The evidence added to the record since the April 2003 
decision includes VA and private medical treatment records.  
A September 2003 record from Dr. R. indicates a diagnosis of 
asbestosis.  

The evidence received since the April 2003 decision includes 
a record suggesting that the veteran has asbestosis.    Based 
upon the reasons for the prior denial, the absence of a 
diagnosis of asbestosis, this evidence is new and material.  
Specifically, the evidence cures one of the evidentiary 
defects that had previously existed.  Therefore, the claim is 
reopened.  


ORDER

The application to reopen the claim of entitlement to service 
connection for asbestosis is granted.

REMAND

The veteran alleges that he was exposed to asbestos in 
service.  In October 2002, the National Personnel Records 
Center (NPRC) informed the RO that the veteran's records may 
have been lost in a fire at that facility.  NPRC advised that 
if the veteran was treated during service, he should be asked 
to supply the necessary information so that a further search 
could be implemented.  In November 2002, the veteran 
submitted NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  On the form, he indicated that he 
had been treated for congestion in December 1956 and for a 
respiratory infection in April 1957.  In November 2002, the 
RO requested additional records from NPRC.  NPRC responded in 
January 2003 that the time search should be limited to three 
months and that the veteran's full unit, including company, 
battalion, and regiment should be provided.  The record 
contains no further correspondence between the RO and NPRC.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule where 
applicable.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In the instant case, the Board concludes that an 
additional attempt should be made to secure any available 
records pertaining to the issue of asbestosis.  Specifically, 
NPRC should be asked to furnish any available records of 
treatment for congestion in December 1956 and for a 
respiratory infection in April 1957.  It is noted that 
service personnel records show that the veteran served with 
Service Company, 8th Cavalry Regiment, Camp Weir, Japan at 
the time of his claimed exposure to asbestos.  He states that 
he was treated at the Camp Weir Infirmary.  

The veteran is notified that if he has any evidence 
pertaining to his claims which was not previously submitted 
to VA, he should submit such evidence.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  The AOJ in the April 2003 rating 
decision conceded exposure to asbestos in 
service.  The most recent determinations 
do not accept such exposure.  The AOJ 
should explain the basis for the 
determination regarding in-service 
exposure.  The AOJ should explain why the 
prior determination accepting asbestos 
exposure should be either rejected or 
accepted.  The failure to reference the 
prior rating decision regarding exposure 
constitutes error.

2.  The AOJ should ask the appropriate 
office within NPRC to furnish any 
available records of treatment of the 
veteran for congestion in December 1956 
and for a respiratory infection in April 
1957.  The request should indicate that 
the veteran served with Service Company, 
8th Cavalry Regiment, Camp Weir, Japan at 
the time of his claimed exposure to 
asbestos, and that he was treated at the 
infirmary there.  

A copy of all correspondence should be 
retained in the record.

3.  Upon completion of the foregoing, the 
AOJ should obtain a medical opinion 
regarding the existence of an asbestos 
related disability and the onset.  Upon 
review of the entire claims folder, the 
examiner should identify all currently 
present respiratory conditions.  The 
examiner should specifically determine 
whether the veteran has any asbestos 
related findings.  With respect to any 
currently present respiratory condition, 
the examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any such 
condition is related to any injury or 
disease in service, to include exposure 
to asbestos.  The examiner should address 
whether it is possible to distinguish 
between in-service exposure and post-
service exposure to asbestos.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above development the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


